Title: [Diary entry: 13 May 1763]
From: Washington, George
To: 

May 13. Told my sheep & cut & Marked Lambs as follows—viz. 

Ewes in all here
119
Ewe Lambs at H.
27


At Rivr. Side
1
R. Lambs for Killg.
13


At Creek
5
Weather Lms.
13


Weathrs. at home
18
At Creek Qr.
7


at Creek Qr.
4
At Rr. Side
1


Rams at home
7

61


at Creek Qr.
3





157



 Tobo. Ground belonging to Muddy hole 

at the Mill
13,100


Cowpen by Gate
4,200


By Muddy hole Swamp
5,800


By Lane & Road at Hannahs
4,200


Slipe below Hill near Do.
6,350


Joing. Rye & Woods
8,700


In all
42,350

